IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-07-00038-CV
 
In re
Jaynes, Reitmeier, Boyd & Therrell, P.C.
and
Les E. Hanks
 
 

Original Proceeding
 

ORDER





 
          On March 6, 2007, Relators’ Motion for
In Camera Review of Documents was granted.  The trial court was ordered to
deliver the documents, numbered 4, 6, and 7, under seal to this
Court within 14 days from the date of the letter order.  The documents were not
delivered.
          Again, the trial court is ordered to
deliver documents numbered 4, 6, and 7, under seal to this Court
within 14 days from the date of this Order.
 
                                                          PER
CURIAM
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Order
issued and filed April 25, 2007
Do
not publish